Citation Nr: 1122109	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to special monthly pension on account of the need for aid and attendance of another person or on account of being permanently housebound.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for chronic obstructive pulmonary disease/chronic bronchitis/emphysema. 

(The issue of entitlement to Service-Disabled Veterans Insurance (RH) under Section 1922(a) of Title 38 of the United States Code is the subject of a separate appellate decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2006 and September 2008 the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for coronary artery disease as secondary to exposure to herbicides and service connection for hypertension as secondary to coronary artery disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and chronic obstructive pulmonary disease/chronic bronchitis/emphysema are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was granted disability pension in a November 2004 rating decision.

2.  The Veteran does not have one disability rated as 100 percent disabling.

3.  The objective evidence does not show that the Veteran is totally blind or near totally blind, a patient in a nursing home, or bedridden.

4.  The Veteran is not so nearly helpless as to need regular aid and attendance in performing his activities of daily living.

5.  The competent and credible evidence fails to establish that the Veteran's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the need for regular aid and attendance of another person or on account of being permanently housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5307 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352, 4.3 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in March 2006 and January 2008, prior to the initial AOJ decisions on his claims for special monthly pension and service connection for tinnitus, respectively.  Additional notice was provided to the Veteran in April 2008 on his claim for service connection for tinnitus.  The Board finds that the notices provided fully comply with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In the present case, the Veteran was afforded a VA examination in relation to his claim for service connection for tinnitus in May 2008.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

With regard to his claim for special monthly pension, the Board notes that the Veteran was not afforded an Aid and Attendance examination; however, a VA eye examination was provided in November 2006, which is one of the disabilities the Veteran's claim is based upon.  Nevertheless, the Board finds that any error in not providing the Veteran with appropriate VA examination is not prejudicial because VA examination was not needed as the evidence of record failed to suggest that the Veteran needed regular aid and attendance or was housebound due to his disabilities.  38 C.F.R. § 3.159; see also, McLendon v. Nicholson, 20 Vet. App. 79 (2006) (The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Special Monthly Pension

By a November 2004 rating decision, the Veteran was awarded entitlement to nonservice-connected pension but was denied his request for increased pension due to the need for aid and attendance or housebound status (in other words, special monthly pension).  In January 2006, the Veteran again filed for special monthly pension based on the need of aid and attendance or housebound status claiming that his loss of vision and blindness causes him to be dependent on others to leave his home and to function daily.  The RO denied special monthly pension in a September 2006 rating decision.  In November 2006, the Veteran submitted a Notice of Disagreement stating that, due to his loss of vision and shortness of breath due to chronic obstructive pulmonary disease and diabetes problems, he is in need of help and unable to leave his residence without assistance.  In a February 2007 statement, the Veteran stated that his conditions of chronic obstructive pulmonary disease (emphysema and bronchitis), asthma and vision cause him to be homebound.  He stated that he is unable to drive during the night and in certain situations where or when there are adverse road conditions because of his vision.  He also stated that, because of his chronic obstructive pulmonary disease and asthma, he is unable to lift, walk more than two blocks without becoming short of breath, and do certain things like yard work, washing dishes, and other house work.  

Initially, the Board notes that the Veteran was granted service connection for type II diabetes mellitus in a September 2006 rating decision rated as 20 percent disabling effective January 31, 2006.  Prior to that time, the Veteran had not been service-connected for any disability.  At that time, as the Veteran was entitled to both disability pension and service-connected compensation, he was continued on disability pension as the greater benefit because he did not have any income.  However, in December 2006, the Veteran called the RO and advised it that he started receiving Social Security benefits on December 1, 2006.  By letter dated in January 2007, the RO advised the Veteran that it had confirmed with Social Security Administration that he received his first monthly Social Security check in December 2006 in the amount of $976.00 and that this amount of monthly benefits had to be counted as income effective January 1, 2007, when previously it had been counting no income for him.  Based on this information, the RO advised the Veteran that it was proposing to change his VA benefits effective January 1, 2007, to his 20 percent service-connected compensation rate.  This adjustment presumably was because the Veteran's income from Social Security caused his pension benefit to be the lesser of the two benefits he is entitled to.  Consequently, the Board finds that the appeal period of the Veteran's claim for special monthly pension ends December 31, 2006, as thereafter he was paid on the basis of service-connected compensation rather than disability pension.  The Board also notes that the RO denied entitlement to special monthly compensation in a September 2008 rating decision.  Consequently, the Board finds that no further action need be undertaken with regard to that issue.  In conclusion, the Board finds that the period on appeal for determining entitlement to special monthly pension is from January 2006 to December 2006.

A veteran who is receiving such a pension may receive it at a higher rate if he is in need of "regular aid and attendance."  38 U.S.C.A. § 1521(d).  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  The criteria for entitlement to a higher pension based on the need for regular aid and attendance include consideration of (1) whether the veteran is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) the evidence establishes a "factual need" for regular aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

The following criteria should be considered when determining if there is a "factual need" for regular aid and attendance:

* Inability to dress or undress himself;
* Inability to keep himself ordinarily clean and presentable;
* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;
* Inability to feed himself through loss of coordination of upper extremities or through extreme weakness;
* Inability to attend to the wants of nature; and
* Physical or mental incapacity which requires assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

38 C.F.R. § 3.352(a).

It is not necessary that all these disabling conditions be found to exist before a favorable rating may be made.  The particular personal function which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be constant need.  Id.  However, it may be logically inferred from the governing regulatory criteria that eligibility to receive additional VA disability benefits requires that at least one of the enumerated factors be present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If a veteran is not in need of regular aid and attendance, but if he has a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (not including ratings based upon unemployability under 38 C.F.R. § 4.16), he is entitled to pension benefits at the "housebound" rate if he:

(1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or

(2) is "permanently housebound" by reason of disability or disabilities (i.e., the veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue throughout his lifetime).

38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).

In the September 2006 rating decision, the RO found the Veteran's current disabilities are myocardial infarction with coronary artery disease (rated as 60 percent disabling), chronic obstructive pulmonary disease (rated as 30 percent disabling), hypertension (rated as 10 percent disabling), and glaucoma (rated as 10 percent disabling).  The combined total rating was 80 percent.  The Veteran did not, therefore, have a single permanent disability rated 100 percent disabling.  Thus, it is apparent that the basic requirements for special monthly pension on account of being permanently housebound have not been met.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  

Accordingly, the Board will consider whether the Veteran has need of regular aid and attendance.  There is no evidence that the Veteran was a patient in a nursing home in 2006.  Rather, the evidence shows that he lived by himself in a trailer home.  Furthermore, there is no evidence showing that the Veteran was blind or nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  The Board acknowledges that the medical evidence establishes that the Veteran is essentially blind in his right eye as a result of glaucoma (VA treatment records show hand motion at one foot to light perception and November 2006 VA examination report indicates there was no light perception).  The medical evidence during 2006 showed, however, that the far vision in his left eye corrected to no less than 20/50.  Furthermore, the VA treatment records show that, in March 2006, the Veteran underwent low vision training at the VA Medical Center.  These records demonstrate that the Veteran was assessed to have only minimal low vision problems in that he complained of having difficulty reading such things as package labels, newsprint and TV captions and difficulty recognizing people from five to ten feet.  However, he admitted to still driving a car in the daytime and reported only moderate difficulty reading street signs.  Consequently, the Board finds that the evidence fails to establish the criteria for aid and attendance based upon blindness.  Therefore, the first two criteria for entitlement to a higher pension rate due to the need of regular aid and attendance were not met.

In order to be entitled to special monthly pension, therefore, the evidence must establish a factual need for regular aid and attendance.  After a careful review of the record, the Board finds that the preponderance of the evidence is against such a finding.  The evidence does not show that the Veteran is so nearly helpless as to need the regular aid and attendance of another person to help him with any of his activities of daily living.  Rather the evidence shows that he was fairly independent and did not need assistance in performing his activities of daily living.  The VA treatment records associated with the Veteran's Low Vision Training in March 2006 indicate that the Veteran reported that his visual condition only minimally interfered with his activities of daily living, especially after his surgeries on the left eye in 2004 and on the right eye in January 2006.  In addition, the Veteran reported living alone in his trailer that he owns and had no complaints about his housing situation.  He reported having two daughters and a daughter-in-law in the area who were supportive and visited him on a regular basis and helped out when needed, but did not indicate how often they aided him or what tasks they helped him with.  He described his visual problems as having difficulty reading package labels, newspaper print and TV captions.  He also stated that he had difficulty recognizing people from five to ten feet.  He admitted to still driving a car in the daytime.  He further reported that he was attending the local junior college and taking an aerobic class to stay fit and an African studies course for stimulation.  On psychological testing, the Veteran reported that his visual condition interferes minimally with many of his activities of daily living and he was not particularly concerned about the adverse impact of vision loss on his daily life/activities.  Furthermore functional vision testing revealed that he could manage 0.6M print with relative ease using a typoscope and task lighting on testing cards using his current bifocal add.  In spite of this excellent functional performance, however, the Veteran continued to endorse extreme difficulty reading his mail, newsprint and standard print (1.0M) magazine articles when asked, that it was impossible to see the small print on package labels, extreme difficulty recognizing people up close (five to ten feet), and reading television captions.  It was noted, however, that ironically he felt confident to continue driving his car without restrictions, and reported only moderate difficulty reading street signs or recognizing people from across the room.  Thus, it was noted that his perceived visual impairment was inconsistent with the functional testing.  

Additional records during the Veteran's low vision treatment indicate that he was able to function with minimal optical aids and could see standard point and perform most common visual tasks very well with his existing bifocal aid.  The assessment was that the Veteran had only minimal low vision problems at that time.  An April 2006 Optometry follow-up note indicates that the Veteran's low vision devices should allow him to meet all of his goals as long as he continues to use them properly.

On VA eye examination in November 2006, it was found that the Veteran is blind in the right eye (no light perception) but that his left eye had normal vision (at 20/40 far corrected and 20/50 near corrected).  There is no notation that the Veteran was unable to care for himself or needed aid and attendance because of his vision problems.  

As for his other medical problems, the medical evidence shows he has moderate chronic obstructive pulmonary disease with acute recurrent exacerbations related to his cigarette smoking.  These records do not indicate, however, that the Veteran required aid and attendance because of this condition.  They also show the Veteran has non-insulin dependent diabetes for which he monitors his glucose levels, but do not indicate that he needs any assistance in doing so.  He was advised to not only diet but was encouraged to increase his exercise in order to lose weight.  His hypertension was well-controlled with medication, and his coronary artery disease was stable on medical management.

Consequently, the Board finds that the evidence fails to establish a factual need for aid and attendance as it fails to show that, during 2006, the Veteran was unable to dress or undress himself; was unable to keep himself ordinarily clean and presentable; had a special prosthetic or orthopedic appliances that needs frequent adjustment which by reason of the particular disability cannot be done without aid; was unable to feed himself through loss of coordination of upper extremities or through extreme weakness; is unable to attend to the wants of nature; and had a physical or mental incapacity which required assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  As none of these requirements have been established by the evidence, the preponderance of the evidence is against finding that the Veteran had a factual need for aid and attendance.  

As neither the criteria for housebound status nor the need for aid and attendance have been established, the Board finds that entitlement to special monthly pension must be denied.  

III.  Service Connection for Tinnitus

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran contends that several incidents in service caused him to incur tinnitus.  In his August 2007 claim, the Veteran stated that he experiences ringing in his ears, which first started during his military service.  In PTSD questionnaires submitted in October 2007 and April 2008, the Veteran related that, during a flight to Fort Jackson in early 1969, he experienced sharp pains in his ears and a headache with some ringing in his ears afterward; however, he acknowledged that it was not constant.  He also related that, while in Korea in 1969, he had to do guard duty and, before taking post, they were required to test their weapons (about 50 at a time).  He reported experiencing some ringing "not to (sic) well noticed."  He stated that, in 1972 (notably this was after his discharge from service), he began hearing ringing and gun shots that would come and go, often when stressed, but now the ringing has become constant.  In an April 2008 statement, the Veteran stated that he feels his tinnitus is related to his entry into service and overseas duty station.  He further stated that these conditions (referring to his tinnitus and PTSD) have been with him after he separated from service and that, around March 1972, it became evident with some sharp pain and ringing and then gun shots.  He related he has begun to become dizzy and feel off balance and has headaches.  In his Notice of Disagreement submitted in October 2008, the Veteran again related that, in January 1969 while on a flight to Fort Jackson, he experienced sharp excruciating pain in his ears and as a result he has ringing and hearing loss.  He further stated that he noticed this injury approximately in January 1972 as an intermittent ringing that would come and go and appear to be there most of the time.  He stated this is attributable to military service.  The Board notes the Veteran also stated that he has not been given a C&P examination; however, as previously noted, the Veteran underwent a VA audio examination in May 2008.  

A review of the available service treatment records do not demonstrate any complaints of or treatment for ear pain, ringing in ears or sounds of gun shots in service.  The Veteran's separation examination paperwork shows he denied a history of frequent or severe headaches; ear, nose or throat trouble; and hearing loss.  On examination, no abnormalities of the ears was noted.  Consequently, the Board finds that the service treatment records fail to establish the presence of a chronic disability in service.

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

In the present case, there is no report of a continuity of symptoms.  Although the Veteran stated in his initial claim for service connection that the onset of the ringing in his ears was in service, his subsequent multiple statements state otherwise.  Rather, these statements all report that the Veteran noticed ringing in his ears and hearing gun shots in early 1972, which the Board notes is approximately two years after his discharge from service.  In weighing this evidence, the Board finds that the Veteran's multiple statements set forth in the PTSD questionnaires from October 2007 and April 2008, and statements from April 2008 and October 2008 are the more credible and persuasive evidence as to the onset of his tinnitus being in 1972 rather than during service.  Furthermore, the Board notes that the current medical evidence demonstrates the Veteran's report of the onset of tinnitus in October 2007.  VA treatment records demonstrate that the Veteran was seen in the VA audiology clinic in November 2007 with complaints of constant bilateral tinnitus for the last three to four weeks and ears popping.  He reported being in the infantry in the Army from 1969 to 1970 and post-service occupations including lumber yard, loan adjuster, food management, maintenance and factory work.  It was noted that hearing test showed hearing was within normal limits through 4000 Hz with a mild loss at 6000 to 8000 Hz.  Speech recognition was excellent bilaterally.  

The Veteran underwent VA audio examination in May 2008.  Audiometric testing demonstrated the Veteran's hearing was within normal limits from 500 to 4000 Hz, and speech recognition was 100 percent bilaterally.  The Veteran reported constant bilateral tinnitus with an onset approximately in October 2007.  He reported an audiological history of infantry in service and occupations in a lumber yard, as a loan adjuster, in food management, in maintenance and in factory work.  The examiner noted that the claims file had been reviewed.  The examiner commented that hearing test was completed November 29, 2007 at which time the Veteran indicated onset of tinnitus as three to four weeks prior.  She noted that the Veteran was discharged from service in 1970.  She opined, therefore, that it is not likely that the current tinnitus is related to military service.

After considering all the evidence, the Board finds that the competent, credible and probative evidence fails to establish that the Veteran's current tinnitus is related to his military service.  In making this decision, the Board has considered the Veteran's report of what happened in service.  Nevertheless, the preponderance of the evidence is against the claim.

The majority of the evidence indicates that the onset of the Veteran's tinnitus was after service, whether it was in 1972 as he has stated or it was in October 2007 as the medical evidence shows.  Furthermore, the competent and credible evidence of record fails to establish that his current tinnitus is related to his military service.  The Veteran's credible statements (as determined above) indicate he did not start noticing symptoms of tinnitus until two years after his discharge from service and more recently reported the onset to medical professionals as being in October 2007.  Consequently, the competent and credible evidence fails to demonstrate an onset in service or a continuity of symptomatology since service.

Furthermore, the competent and credible nexus evidence fails to establish a relationship between the Veteran's current tinnitus and his military service.  The VA examiner who conducted the May 2008 VA audio examination opined that the Veteran's current tinnitus was not likely related to his military service as he reported both at the VA audiology consult and to the examiner that the onset of his tinnitus was in October 2007.  The only evidence contrary to the VA examiner's opinion is the Veteran's own lay statements attributing his current tinnitus to the experiences he had during military service.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his current tinnitus and his military service.  The Veteran has not submitted any opinion by a medical professional to support his contentions that his current tinnitus is related to his military service.  Thus, the only competent and credible nexus evidence is the VA examiner's medical opinion, which is against the Veteran's claim.

As there is no competent and credible evidence of an onset of tinnitus in service, a continuity of symptomatology since service, or a nexus relationship between the Veteran's current tinnitus and his military service, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to special monthly pension on account of the need for aid and attendance of another person or on account of being permanently housebound is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Service Connection for Psychiatric Disorder to Include PTSD

The Board notes that the Veteran's claim for service connection for a psychiatric disorder to include PTSD has been denied due to the lack of a verifiable/verified stressor.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In the present case, the Board notes that the evidence does not establish, nor has the Veteran contended, that he was in combat during service.  Consequently, his claimed in-service stressors must be independently corroborated, which it has been determined that the Veteran has not provided sufficient information to do this.

However, the Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  

Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  As such, they are applicable to this case.  It appears that in this case, a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity during his Korean service.

The Veteran has not been afforded an examination to ascertain if he has PTSD within the scope of the new regulation.  He must, therefore, be provided a VA examination, to be conducted by a VA psychiatrist or psychologist or VA contract psychiatrist or psychologist, for the purpose of determining whether he has PTSD related to his claimed in-service stressors or otherwise has a psychiatric disability that began during service or is otherwise related to his period of active service.  See 38 U.S.C.A. § 5103A(d); 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Finally, the Board notes that, in September 2010, the Veteran submitted additional VA treatment records relating to this claim.  Such new evidence has not been considered and should be on readjudication.

Service Connection for Chronic Obstructive Pulmonary Disease/Chronic Bronchitis/Emphysema

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication; however, the Board may not ignore an issue so raised.  Id.  

In the September 2008 rating decision, the RO granted service connection for erectile dysfunction and special monthly compensation based upon loss of a creative organ but denied service connection for tinnitus, PTSD/psychiatric disorder, and chronic obstructive pulmonary disease/chronic bronchitis/emphysema.  Admittedly, the October 2008 Notice of Disagreement signed by the Veteran only disagreed with the denial of service connection for tinnitus and PTSD.  However, the Veteran's representative also submitted a letter at the same time in which he stated that the Veteran disagreed with the denials of service connection for tinnitus, PTSD, COPD, asthma and erectile dysfunction.  The Board notes that service connection for asthma had not been addressed in the September 2008 rating decision.  In addition, as previously indicated, service connection for erectile dysfunction was granted.  Therefore, the disagreement with these two issues is not appropriate; however, the Board finds this to be an adequate Notice of Disagreement with the denial of service connection for COPD (the Veteran's signed Notice of Disagreement being adequate as to the issues of service connection for tinnitus and PTSD/psychiatric disorder).   Despite the adequate Notice of Disagreement submitted by the Veteran's representative, when the RO issued the Statement of the Case in February 2009, it only addressed the issues of service connection for tinnitus and PTSD/psychiatric disorder.

As no Statement of the Case has been issued, the Veteran's Notice of Disagreement as to the denial of service connection for chronic obstructive pulmonary disease/chronic bronchitis/emphysema is still pending.  It is proper to remand this claim because the Veteran has not been provided a Statement of the Case on this issue.  See Board of Veterans' Appeals:  Remand or Referral for Further Action, 76 Fed. Reg. 17,544, 17,548 (Mar. 30, 2011) (to be codified at 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue should be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:


1.  Arrange for a VA mental health examination with a psychiatrist or a psychologist.  The purpose of the examination is to determine whether the Veteran has a psychiatric disability, to include PTSD if diagnosed, that had its onset or was aggravated during active service, or is a result of any incident of service.

The following considerations will govern the examination:

a.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of pertinent evidence in the claims file in any report generated as a result of this remand.

b.  All indicated tests and studies must be performed.  A complete history of the Veteran's psychiatric symptoms should be obtained.

c.  The examiner must provide a diagnosis for each psychiatric disorder found, and should include a specific finding as to whether the Veteran has PTSD.

d.  If PTSD is diagnosed, the examiner must specifically opine whether it is at least as likely as not (50 percent or greater likelihood) that the stressor (or stressors) claimed by the Veteran is (or are) linked to fear of hostile military activity and adequate to support a diagnosis of posttraumatic stress disorder as set out under DSM IV, and whether the Veteran's symptoms are related to the claimed stressor(s).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.

e.  If any other current psychiatric disability is diagnosed, the examiner must specifically opine whether it is at least as likely as not (50 percent or greater likelihood) that such disorder began during service, was chronically worsened during service, or is related to any incident of service.

f.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

g.  If an examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state and a complete rationale for such a finding must be provided.

2.  Thereafter, the Veteran's claim for service connection for psychiatric disorder, to include PTSD, should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

3.  Provide the Veteran a Statement of the Case as to the issue of entitlement to service connection for chronic obstructive pulmonary disease/chronic bronchitis/emphysema.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


